The appellant was indicted and convicted of bigamy and his punishment assessed at five years in the penitentiary.
The indictment is assailed on several grounds. It is unnecessary to state them. The indictment is in strict accordance with the approved forms under our statute, both by Judge White and Mr. Bishop. We had occasion in the case of Bryan v. State,63 Tex. Crim. 200, 139 S.W. Rep., 981, to pass upon substantially if not exactly the same indictment as in this case and under the authority of that case and cases therein cited, the indictment in this case is held clearly sufficient.
There is no statement of facts or bills of exceptions in the record. *Page 507 
None of the questions attempted to be raised by the motion for new trial can, therefore, be considered. The charge of the court is clearly correct under the indictment.
The judgment is affirmed.
Affirmed.
Davidson, Presiding Judge, not sitting.
[Rehearing denied October 16, 1912. — Reporter.]